UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CALVIN SEGERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge; Russell A. Eliason, Magistrate Judge. (CA-96-72)


Submitted:   November 20, 2001         Decided:     December 19, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James Calvin Segers, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Calvin Segers appeals the magistrate judge’s order de-

nying his motion for a copy of the grand jury transcript, jury

selection at trial, and jury instructions at government expense.

Because he seeks the transcripts in connection with his appeal in

United States v. Segers, No. 00-7427 (4th Cir. Nov. 5, 2001), which

has been dismissed, we dismiss the instant appeal as moot.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2